Citation Nr: 1208580	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  04-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Vocational Rehabilitation and Employment Division in Albuquerque, New Mexico



THE ISSUE

Whether the veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from July 1983 to February 1990 and again from November 1990 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 determination by the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment Division (VRE) in Phoenix, Arizona.  The Veteran's VR&E file is now in the jurisdiction of the Albuquerque RO.  This matter was before the Board in November 2005 and in December 2008 when it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran overcame an employment handicap and was rehabilitated to the point of employability in the veterans benefits field, gaining employment as a national service officer and then as an assistant supervisor of a large office of a veteran's service organization.

2.  The skills the Veteran developed in the course of his education/training remain adequate to secure and maintain employment in his chosen field.

3.  The Veteran's service-connected disabilities have not worsened to the point that he is unable to perform the duties of the occupation for which he previously was rehabilitated; the occupation for which he previously was found rehabilitated under Chapter 31 is not unsuitable on the basis of his specific employment handicap and capabilities.


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation services under Chapter 31, Title 38 of the United States Code are not met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.70, 21.72, 21.196, 21.283, 21.284 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the Veteran has not been specifically notified of the VCAA, the Board finds such notice was not required in this case because the applicable regulatory notification procedure under 38 C.F.R. § 21.420 for claims under Chapter 31 of Title 38, U.S. Code was not affected by this change in law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notification procedures do not apply in cases, as here, where the applicable chapter of Title 38, U.S. Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (Court found VCAA notice was not required in case involving a waiver request).  The Chapter 31 notice provisions applicable in this case are met; letters dated in June 2002 and December 2003 informed the Veteran under what circumstances he could receive additional benefits after an earlier rehabilitation.  While a May 2002 letter also provided him notice, some of the information in that letter, namely his eligibility termination date, was incorrect.  That notice error is harmless as the June 2002 letter corrected the misinformation.  

In July 2009, VA amended its vocational rehabilitation and employment (VR&E) regulations concerning VA's responsibility to provide notification regarding information or evidence needed to substantiate a claim for vocational rehabilitation benefits and services and VA's duty to assist claimants in obtaining evidence.  See 74 Fed. Reg. 31,854 (July 6, 2009).  The amendments apply to claims for vocational rehabilitation benefits and services filed on or after August 5, 2009; they therefore do not apply to the instant claim which was filed in 2002.

In connection with this claim, VA obtained a functional capacity evaluation (FCE) in 2009 and two cognitive and psychological evaluations in 2004 and 2010.  The Veteran provided written statements and information from his current employer.  For these reasons, the Board finds that all duties to notify and assist have been satisfied.  Therefore, the Board will proceed with consideration of the merits of the appeal.

II. Factual Background, Pertinent Law and Analysis

The Veteran was previously determined to have met the qualifications for basic entitlement to Chapter 31 benefits.  Through participation in the vocational rehabilitation program, he earned a Bachelor of Science degree in Justice Studies from Arizona State University in 1995; completed 12 months of on-the-job training with the Disabled American Veterans (DAV); and was then employed by the DAV as a National Service Officer, such that he overcame his employment handicap and was deemed rehabilitated to the point of employability in 1996.

The Veteran was successfully employed until he moved back to Arizona in 2001 and filed the current claim in 2002.  In his initial application, he stated that the increased severity of his service-connected disabilities, namely his left knee and left shoulder disabilities, was making it harder to work in his current field.

The RO denied his claim because there was no evidence showing that the Veteran's service-connected disabilities had indeed worsened to the point that he was unable to perform the duties of the occupation for which he previously was found rehabilitated, and because the occupation for which he previously was found rehabilitated has not been found to be unsuitable due to his employment handicap and capabilities.  The Board agrees.

In pertinent part, the goal of a vocational rehabilitation program pursuant to Chapter 31 is to enable a Veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  Rehabilitation to the point of employability may include the services needed to train the Veteran to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, the Veteran shall be trained to that level.  38 C.F.R. § 21.72(a)(2).

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a).  A Veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283.

For purposes of Chapter 31, 38 C.F.R. § 21.283(a) provides that a Veteran shall be declared rehabilitated when he or she has overcome the employment handicap to the maximum extent feasible as described in paragraph (c), (d) or (e) of this section.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with the Veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c) (1) or (2) of this section are otherwise met.  38 C.F.R. § 21.283(b).

Also, 38 C.F.R. § 21.283(c) provides for cases where rehabilitation to the point of employability has been achieved.  The Veteran who has been found rehabilitated to the point of employability shall be declared rehabilitated if he or she:  (1) Is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; (2) Is employed in an occupation unrelated to the occupational objective of the Veteran's rehabilitation plan for at least 60 continuous days if the Veteran concurs in the change and such employment: (i) Follows intensive, yet unsuccessful, efforts to secure employment for the Veteran in the occupation objective of a rehabilitation plan for a closely related occupation contained in the Veteran's rehabilitation plan; (ii) Is consistent with the Veteran's aptitudes, interests, and abilities; and (iii) Utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or (3) Pursues additional education or training, in lieu of obtaining employment, after completing his or her prescribed program of training and rehabilitation services if: (i) The additional education or training is not approvable as part of the Veteran's rehabilitation program under this chapter; and (ii) Achievement of employment consistent with the Veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

The provisions for reentrance into a rehabilitation program are set forth in 38 C.F.R. § 21.284.  After a Veteran has received VA vocational rehabilitation services, and has been found to be rehabilitated, that Veteran may be provided an additional period of training or services only if the following conditions are met: (1) The Veteran has a compensable service-connected disability and either; (2) Current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) The occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.  38 C.F.R. § 21.284(a).

A review of the Veteran's claims file confirms that he previously had established a training program plan with a goal of working in the criminal justice field.  Through participation in the vocational rehabilitation program, the Veteran earned a Bachelor of Science degree in Justice Studies from Arizona State University in 1995; completed 12 months of on-the-job training with the Disabled American Veterans (DAV); and was then employed by the DAV as an associate national service officer.

Consequently, in a March 1996 decision, the Vocational Rehabilitation and Employment (VR&E) Division office declared him "rehabilitated" for purposes of his training program.  It appears that he was promoted from associate national service officer to the position of assistant supervisor of the third largest DAV office in the nation.  He reported in his resume that he worked for DAV from 1994 to 2000, leaving DAV in 2000 for a position as a customer service representative making over $55,000 per year.  He held that position for over a year prior to moving back to Arizona in late 2001.

The initial basis of his claim for reentrance into the VR&E program appeared to be that his left knee and left shoulder disabilities were making it harder to work in his field.  In August 2002, after being informed that his claim for reentrance was denied, the Veteran contacted a VA rehabilitation counselor and informed him that he was working in the Veterans Service Center at a VA Regional Office (RO).  The Veteran stated his belief that he did not qualify for reentrance at that time.

In June 2004, the Veteran reported that he was experiencing memory problems and job-related stress.  In a July 2004 meeting with a VR&E officer, he reported that he thought his main problem was "concentration" and he had had that problem since 1998.  He reported that he quit his job with the DAV in October 2001 because he felt "overwhelmed."  He stated that has made errors on claims and makes about 1 to 2 errors per month.  He stated that he would be increasing his workload from 2 to 3 cases per day and feels he will make more errors.  He brought his most recent performance evaluation to the meeting which had no mention of tardiness, missed days, or reduced work performance.  For the pay period dated from April 4, 2004, through May 29, 2004, it was noted "[n]ice job with quality for pay period 7-8" and that "[p]roduction is right on target with your standard."  When asked what he wanted from VR&E, he stated that he wanted to work from home 4 days a week and that he believed his concentration would improve if he was able to work at home.  The VR&E officer noted that the Veteran had been employed as a RVSR (ratings veterans service representative) at the VARO for two years and that he took Zoloft and Trazodone for nonservice-connected dysthymia and PTSD.

A July 2004 cognitive and psychological evaluation noted the Veteran's complaints of concentration problems.  Mental status examination revealed "[n]o difficulty with attention or concentration is noted."  He denied any problems with memory, and immediate, recent, and remote memory were judged by the examiner to be intact.  His cognitive functioning was in the "average" to "high-average" range.  He had an obsessive thinking style and was vulnerable to distraction.  There was no evidence of psychopathology.  It was noted that the results of the examination were similar to those found during a similar examination in 1998.  Workplace accommodations that minimized environmental distractions were suggested.

In June 2009 the Veteran underwent a functional capacity examination (FCE).  He reported that he was having difficulty with his job because he could not concentrate and was having increased anxiety.  The report concluded that the Veteran was "capable of sustaining the medium/moderate level of work for an 8-hour day/40-hour week."  It was recommended that his work area have reduced noise and external stimuli to reduce his anxiety and increase his ability to concentrate.  

A March 2010 memorandum to the Veteran from a supervisor noted that his quality performance was 88% for the period from October 1, 2009, to March 1, 2010.  The national quality performance standard was 90% and he was given one month to show a significant improvement in his quality performance.  The supervisor noted "I have every reason to believe that you can successfully raise your quality performance standard to the required standard of 90% cumulatively."

A July 2010 cognitive and psychological evaluation was performed.  The evaluation was prepared by the same examiner who had evaluated the Veteran in 2004.  The Veteran reported that he had been placed on two performance improvement plans since 2004.  He reported the same problems with distractability and concentration.  Mental status examination showed results similar to 2004.  The examiner noted that "[h]is complaint of distractibility and becoming mentally derailed do not appear to have any basis in brain functioning but is most likely a byproduct of increased anxiety related to job demands and his own awareness that he is both being scrutinized and not performing to standard."

The examiner concluded, "[a]s in the findings of 2004 [the Veteran] is capable of performing the duties of his current job though he is likely to do so at a slower rate than his colleagues who are judged to be meeting current agency standards."  Again, it was recommended that his work environment minimize distractions.  It was also suggested that "[t]he possibility that the job has evolved into something that [the Veteran] is not able to continue to meet standards for should be considered and alternative roles within the agency may need to be considered."

The Veteran has several service-connected disabilities:  mild right lower radiculopathy (0 percent); memory loss (10 percent); left shoulder calcific tendonitis (10 percent); low back sprain (20 percent); residuals of a left knee injury (20 percent); and irritable bowel syndrome (30 percent).  His combined disability rating is now 70 percent.  

As noted above, the Veteran received his bachelor's degree in 1995; completed a 16-week DAV National Service Officer Training Academy; and completed a year of on-the-job training for a career position as a DAV national service officer under Chapter 31 benefits.  His service-connected disabilities have increased since he was declared rehabilitated in 1996 as service connection has been granted at a compensable level for low back sprain and memory loss and his left knee disorder rating has increased since that time.  However, the preponderance of the evidence is against a finding that his service-connected disabilities have worsened to the point that he is unable to perform the duties of the occupation for which he previously was rehabilitated and is against a finding that the occupation for which he was rehabilitated is unsuitable due to his specific employment handicap and capabilities.

This is so because the highly probative and persuasive FCE found he was capable of sustaining full-time work, and the 2010 cognitive and psychological evaluation, which specifically noted his various service-connected disabilities and the ratings assigned to each, concluded that he remains capable of performing the duties of his job.  His current occupation as an RVSR is in the veterans benefits field, the occupational field for which he previously was rehabilitated.  

The Board recognizes the Veteran's belief that he has stress, memory problems, and poor concentration which make him incapable of performing his current job duties.  While the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., feelings of stress, memory loss, and poor concentration, he is not competent to establish by his own opinion that these problems are related to service-connected disabilities and are so severe that he can no longer perform his job requirements.  That (whether an insidious process such as decreased concentration, memory loss and/or stress renders him incapable of continuing in his current occupation) is a complex medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2007)(Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court.).  The Veteran (who is a layperson, and does not allege any medical training) has not submitted any supporting medical opinion or treatise evidence.  Hence, his statements regarding the impact of his symptoms on his current occupation are not competent evidence.

The Board finds more probative and persuasive the clinical findings of memory testing performed by a VA Director of Psychosocial Rehabilitation, a Ph.D., in 2010 which showed that "his memory is 'normal' as reported and should not be causing him problems at work."  Further, there was "no real evidence of psychopathology."  The 2010 evaluation notes that "[i]n testing that has been conducted in 1998, 200[]4, and now again in 2010 there is a consistency . . . ."  This conclusion is evidence against the claim as it finds that the Veteran's disability has remained constant, in terms of how it affects his occupation; it has not worsened to the point that he is unable to perform the duties of the occupation for which he previously was rehabilitated.

While the 2004 and 2010 evaluations suggest accommodations in the workplace (namely to provide the Veteran with an environment that minimizes distractions, i.e., to avoid open cubicles in large open rooms) and suggest that he may not be able to work at the speed of his colleagues, they clearly state that the Veteran "is capable of performing the duties of his current job."  Further, the evaluators clearly state that his complaints and his inability to work at the same speed as his colleagues are not related to his service-connected disabilities:  "[h]is complaint of distractibility and becoming mentally derailed do not appear to have any basis in brain functioning but is most likely a byproduct of increased anxiety related to job demands and his own awareness that he is both being scrutinized and not performing to standard."  As noted, he is not service-connected for anxiety or any other psychiatric disability (other than memory loss).

Given the above, the Board also finds that the occupation for which he previously was found rehabilitated under Chapter 31 is not unsuitable on the basis of his specific employment handicap and capabilities.  The Board further finds that the skills which the Veteran developed during his education are still adequate to secure and maintain employment in his chosen field.  The purpose of the Chapter 31 vocational rehabilitation program is to provide the assistance necessary to enable veterans to obtain and maintain suitable employment, and that this goal was met in this case.  The record clearly shows that the Veteran worked in multiple jobs related to the training and education (i.e., veterans benefits) provided to him under Chapter 31.  There is no objective evidence that the occupation he was trained for is unsuitable on the basis of his specific employment handicap and capabilities.  The Board lastly notes that the Veteran has been offered employment services to help him get a job, but so far he has declined to pursue this VA service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to additional vocational rehabilitation benefits and that the requisite provisions of 38 C.F.R. § 21.284 are not met.  The evidence does not show that the Veteran's service-connected disabilities worsened to the point of precluding him from performing duties in the veterans benefits field.  See 38 C.F.R. § 21.284(a)(2).  Moreover, the preponderance of the evidence is against a finding that the occupation he was trained for, specifically in the veterans benefits field, is now unsuitable on the basis of his specific employment handicap and capabilities.  See 38 C.F.R. § 21.284(a)(3).

The Board has considered the provisions of 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, it must be denied.


ORDER

Entitlement to additional vocational rehabilitation training under Chapter 31, Title 38, of the United States Code, is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


